Title: To Thomas Jefferson from William Short, 2 April 1793
From: Short, William
To: Jefferson, Thomas



Dear Sir
Aranjuez April 2. 1793

Since my arrival in this country I have written to you in your public character Feb. 3 and March. 6.—and M. Carmichael and myself have written to you also Feb. 19. I have delayed for some time resuming my private correspondence because I wished to know a little more of this residence before speaking to you of it—and because I have been indisposed ever since my arrival in this country—and have for some time past been confined to my room, by an indisposition of the climate—or a seasoning which I have always gone through in every new country I have been to. I was getting out and going to write to you on my subject in relation to my mind, when I received on the 25th. ulto. your private letter of Jan. 3. with a postscript of the 15th. This letter excited a variety of emotions in my breast, so new and so unexpected, particularly the postscript, that I found myself incapable of taking up my pen—the only soothing circumstance that presented itself was the eminent proof, it contained my dear Sir of your friendship and so far from its style needing any kind of apology as you seem to suppose I do assure you, it is the most pleasing circumstance I have experienced for a long time—and probably the most pleasing I shall experience for a long time to come. If as I understand your letter a certain person has thus cleared himself and another in throwing blame on me—or leaving me exposed to blame, where he and he alone had all the means in his hands of shewing the position in which I had been insensibly and gradually placed—if I say he has kept out of sight my correspondence in a case of this kind, it can only have been to have left an object to feed public ill-humour in order to divert it from himself or his favorite. Whether the one or the other be to blame is a question that I am fully disposed to leave to the public judgment—to have stated a part of the truth only in a case of that sort is safer than advancing a direct falsehood—but it is not less infamous—as it is equally decieving those to whom it is pretended to give explanations. I was preparing to state the whole of this matter to you and to shew you by what means the delay had happened—as all my letters had done to the Sec. of the treasury—and to prove that situated as I was and had been from the month of Jany.—every consideration both of honor and delicacy forced me to begin this delay and to follow it, until M. Morris was installed in his office, into whose hands I then considered it as passed (and who willingly undertook it)—until I received a letter from the Sec. of the Treasury on the 17th. of Aug.—when it was too late to do any thing. I was preparing this business in a very agitated and enraged  state of mind when I received on the 29th. a letter informing me that the house of Donald & Burton had failed more than a month ago for £150,000 stlg. As you know that they had almost the whole of my fortune in their hands, you will readily concieve what an effect that had produced on me. It seems as if all the misfortunes that can befall the human lot were reserved for me and to be crowded on me at once. This has forced me to abandon the painful and provoking subject I was engaged in to take up another still more painful and distressing. The three days which have passed since I have recieved that information are such as I have never passed before. Although little in a condition to write or do any thing else, I set down to communicate to you this disquieting event, and under the authority of your former friendly offer to ask your aid and assistance. In a few days I will forward to you the state of the other business mentioned in the postscript of your letter—and you may rest assured beforehand that it will be such as must be approved by every body. I do not mean to say that either of the other persons in question is culpable—but this I will venture to affirm that the most prejudiced will agree I was not in fault—and indeed could not have acted otherwise whatever my dispositions might have been. I will then answer the other parts of your letter also begging you to be assured also in the mean time that you are very right in your opinion as to my principles of government—whatever I may think of the means made use of to set up and pull down governments employed in another country, and of which it appears my opinions or expressions have been dissatisfactory.
I proceed now to state my situation with respect to Donald & Burton. Tied down as I am here by public duty I can do nothing but write, both to London and America, fearing too much however it will be of little avail. I have written there to M. Donald begging him to let me know in what situation I am—and how much I count on his personal honor and friendship—and to let me know also whether Mr. Browne will be involved, and in general what I am to expect. M. Donald’s having never written to me to inform me of this disaster, seems an extraordinary and an alarming circumstance.
In my private letter to you from the Hague of Nov. 30—I stated to you how my affairs stood in the hands both of M. Browne and M. Donald—and left it to you [to] decide on the propriety of having them placed in my name. In my letter of Dec. 18—I repeated the same subject to you and enclosed a letter open for Mr. Browne with the proper power of attorney to be used in the case you should have the funds then standing in his name converted and placed in mine. These letters give me some glimmering of hope that that part may  have been rescued—as I hope you recieved my letters in time. Yet as the business was there left optional, I fear that Mr. Browne may if he desired it have found means to delay it. I now inclose you a general power of attorney asking the favor of you to take whatever measures you may judge best for me in my affairs, which however may perhaps be already desperate.
I have already on former occasions informed you how these funds had passed into Mr. Browne’s hands—and what kind of stupid false delicacy, which I shall rue as long as I live, had prevented my having them placed in my own name. I will now briefly repeat it. When M. Donald was in Richmond Colo. Skipwith placed a certain sum in certificates belonging to me, in his hands—these certificates as you know proceeded from the sale of my patrimonial state. When M. Donald left Richmond he left them in M. Browne’s hands and informed me of it. I afterwards corresponded with Mr. Browne on the subject, so that he alone I suppose became answerable for them. Still I fear he will be involved of course by Messrs. D. & B. He wrote me in the year 1791. that he had subscribed them being state certificates to the federal loan—and had kept them in his name for the convenience of recieving the interest—their amount as he stated them to me was 15000 dollars 6. per cts. 11,256. do. 3. per cts. and 7500 do. deferred. I know not what more to add on this distressing and distracting subject than to beg you my dear Sir to be so good as to secure me if you can. If Mr. Browne is a man of honor or delicacy he will certainly have kept this deposit inviolate and sacred. It seems to me now I must have been infatuated not to have had them placed in my name. Nothing but a false delicacy arising from my having the misfortune to be in public employment (for I shall ever consider it the greatest misfortune that has ever befallen me, and which now perhaps the total ruin of my fortune may force me to desire the continuance of) prevented my doing it. How differently I should now be situated! how much pain and anxiety I should have saved myself! These are sensations that no person can judge of who has not felt himself as I now do, almost under the certainty of ruin, with all his prospects for a settlement in life, blasted. Besides this sum M. Donald kept in his hands a part of that which had been saved as I have already informed you from Mr. Parker’s. This arose as you know from money which I had in Paris, that had been remitted to me from home, and which I had entrusted to Mr. Parker to lay out for me. It seems as if it was destined to run the gauntlet. I have great confidence in Mr. Donald’s honor—and it seems to me if he deserves it he will have kept this deposit sacred and untouched by his disaster—but his having not  written to me since it has befallen him, staggers me much. The sum in his hands was about 6000 dollars of the several descriptions of 6. per ct. 3. per ct. and deferred.
I have heard from the commissioners at Amsterdam that you have given public notice of your intention to resign last month. I am a little embarassed how to send you this letter—but I have determined to address it to Monticello hoping it will get safe to your hands. It will go by Cadiz—another shall go by Lisbon, and I will thank you to be so good as to say whether you recieve the one or the other or both. I am in the most pained & afflicted state both of mind and body, my dear Sir, your constant & unalterable friend

W Short

